Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 08/11/2021, in which claims 1-7 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 08/11/2021 are accepted by the examiner. 

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilk et al. (US 9,836,357, referred herein after Wilk).


As per claim 1, and 6, Wilk discloses a backup management device comprising: 
a database configured to store configuration information of physical 5resource including a physical storage device, configuration information of virtual resource including a virtual storage device, and relationship information of the virtual resource and the physical resource; and (Col. 8, lines 1-12, storage devices stores information about virtual and physical storage devices, along with storage maps, Col. 6, lines 55-67, Col. 9, lines 23-53);
a processor configured to (Col. 2, lines 51-67): generate, when the virtual storage device is provided to a user, backup 10information related to backup control of the physical storage device associated with the virtual storage device based on information stored in the database, and perform backup of the virtual storage device by copying a physical storage device associated with the virtual storage device to another physical storage device based on the generated backup information (Fig. 2, Col. 10, lines 20-40, (backup module creates back up of virtual storage device). 

As per claim 7, Wilk discloses an information processing system: 
a cloud platform configured to provide with a user a virtual resource including a virtual storage device which virtualizes physical resource including physical storage device; and 20a backup management device configured to manage a backup of the virtual storage device, wherein the backup management device is further included (Fig. 1, cloud computing environment, which includes physical and virtual storage devices, Col. 15, lines 50-67, Col. 16, lines 1-10): 
a database configured to store configuration information of the physical resource, configuration information of the virtual resource, and relationship 25information of the virtual resource and the physical resource (Col. 8, lines 1-12, storage devices stores information about virtual and physical storage devices, along with storage maps, Col. 6, lines 55-67, Col. 9, lines 23-53);
a processor configured to (Col. 2, lines 51-67):: generate, when the virtual storage device is provided to a user, backup information related to backup control of the physical storage device associated with the virtual storage device based on information stored in the database, and 30Fujitsu Ref. No.: 20-00964 perform backup of the virtual storage device by copying a physical storage device associated with the virtual storage device to another physical storage device based on the generated backup information (Fig. 2, Col. 10, lines 20-40, (backup module creates back up of virtual storage device). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Hasegawa teaches a backup method backs up data stored in a first virtual recording medium into a backup medium under control of a virtual storage system. 
Ueda teaches a user authentication system, which is designed to present a presentation pattern to a user subject to authentication, and apply a one-time-password derivation rule serving as a password of the user to certain pattern elements included in the presentation pattern at specific positions so as to create a one-time password.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114